                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 3/19/20


 UNITED STATES OF AMERICA,
                                                              No. 19-CR-492 (RA)
                        v.
                                                                    ORDER
 HARVEY JACKSON,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         The sentencing currently scheduled for March 24, 2020, is adjourned to June 19, 2020 at

2:30 p.m.

SO ORDERED.

Dated:      March 19, 2020
            New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
